GIEGERICH, J.,
(concurring.) The agreement between the parties, which was the result of a compromise between them upon their conflicting claims, is contained in the following paper writing, signed by the defendant, and by him delivered to the plaintiff, viz.:
“I hereby agree, after the license in the name of Joseph Hudes is transferred to my name by the board of excise on the store 21 Suffolk street, to notify the paying teller of the Union Square Bank to pay one hundred and seventy-five dollars ($175) to S. Rubenstein.
[Signed]
"A. Kahn.”
*762A licensee may transfer Ms license by permission of the board •of excise. Laws 1892, c. 401, § 26, as amended by Laws 1893, c. 480, § 7. The transfer of the license being conceded by the defendant, the plaintiff is entitled, under the terms of the agreement, to the sum agreed to be paid upon such transfer. There being no error of law apparent upon the record, and it appearing therefrom that no injustice has been done to the defendant, I concur in the conclusion arrived at by Judge BISCHOFF,—that the judgment should be affirmed, with costs.